Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein an upper end of the first isolation portion is at a lower level than an upper end of the second isolation portion, and In re: Jongki JUNG et al. Application No.: 16/875,314 Filed: May 15, 2020 
Page 3 of 12 wherein a lower end of the first isolation layer is at a lower level than a lower end of the second isolation layer” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2-8 are allowed for the same reasons as claim 1, from which they depend.
	The primary reason for the allowance of the claim is the inclusion of the limitation “wherein an upper surface of at least a portion of the first isolation portion is at a lower level than an upper surface of the second isolation layer, and 
wherein a center of an upper surface of the fourth isolation portion is at a lower level than an upper end of the third isolation portion” as recited in independent claim 10, in all of the claims which is not found in the prior art references.
Claims 11-15 are allowed for the same reasons as claim 10, from which they depend.
wherein an upper end of the second isolation portion is at a higher level than a center of an upper surface of the second isolation layer, and 
wherein an upper surface of at least a portion of the first isolation portion is at a lower level than the center of the upper surface of the second isolation layer” as recited in independent claim 16, in all of the claims which is not found in the prior art references.
Claims 17 and 19-20 are allowed for the same reasons as claim 16, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896